MEMORANDUM **
Lead petitioner Suneel Deo Sharma, and his family, natives and citizens of Fiji, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying petitioners’ motion as untimely because it was filed more than 30 days after the BIA’s May 31, 2006 order. See 8 C.F.R. § 1003.2(b)(2).
We lack jurisdiction over petitioners’ remaining contentions because they failed to exhaust them. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (exhaustion is generally mandatory and jurisdictional). Moreover, this petition is timely only with respect to the BIA’s December 8, 2006 order and does not extend to the BIA’s prior decisions. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.